U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 (Post-Effective Amendment No. 1 to Form SB-2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Axius Inc. (Exact name of Registrant as specified in its charter) NEVADA TBA (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 128 Seagull Ave., Baybreeze Exec Village Taguig City, Philippines Nevada Agency and Trust Company 50 West Liberty St, Suite 880 Reno, NV 89501 (Name and address of principal executive offices) (Name and address of agent for service) Primary Standard Industrial Classification Code Number: 3433 Registrant's telephone number, including area code: 63-922-848-0789 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer|| Accelerated filer|| Non-accelerated filer|| Smaller reporting company|X| THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: David S. Jennings, Esq. 330 Carousel Parkway, Henderson, Nevada 89014 Phone: (702) 595-5150 / Fax: (800) 731-6120 Table of Contents Explanatory Note The Registrant files this post-effective amendment number one to its Registration Statement on Form SB-2 (No. 333-147276) as initially filed with the Securities and Exchange Commission on November 9, 2007. This amendment includes the audited financial statements for the fiscal year ended October 31, 2009 filed with the Registrant’s Annual report on Form 10-K with the Securities and Exchange Commission on January 13, 2010, and the unaudited financial statements for the quarter ended January 31, 2010 filed with the Registrant’s Quarterly Report on Form 10-Q with the Securities and Exchange Commission. The Registrant is filing this amendment to its previous Registration Statement on Form SB-2 under the cover of Form S-1 pursuant to the compliance provisions in SEC Release No. 33-8876, which allows registrants that filed a registration statement under cover of Form SB-2 to amend such registration statements under cover of Form S-1. The Registrant previously paid a registration fee of $0.58 in connection with the filing of the initial registration statement on Form SB-2 (No. 333-147276) filed with the Securities and Exchange Commission on November 9, 2007. 2 Table of Contents The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, Dated March 11, 2010 PROSPECTUS AXIUS INC. COMMON STOCK The selling shareholders named in this prospectus are offering up to 950,000 shares of common stock offered through this prospectus. We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange. The sales price to the public is fixed at $0.02 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board. Although we intend to apply for quotation of our common stock on the NASD Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the NASD Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is:March 11, 2010 3 Table of Contents Table of Contents SUMMARY 6 RISK FACTORS 7 RISKS ASSOCIATED WITH OUR FINANCIAL CONDITION 7 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 7 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 7 RISKS ASSOCIATED WITH OUR BUSINESS MODEL 7 Because we have not established the Axius brand name, and our products and name have little, if any, name recognition, we may be prevented from generating revenues, which will reduce the value of your investment. 7 If the natural-powered boiler market does not experience significant growth or if our products do not achieve broad acceptance, we will not be able to achieve revenues. 8 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 8 Because we do not have exclusive agreements with the third party manufacturers that will manufacture our products, we may be unable to effectively manufacture and distribute our products or distribute them at all, which would adversely affect our reputation and materially reduce our revenues. 8 If we are unable to gauge trends and react to changing consumer preferences in a timely manner, our sales will decrease, and our business may fail. 9 In the event that we are unable to successfully compete within the boiler business, we may not be able to achieve profitable operations. 9 Because we will be forced to rely on third party manufacturers and raw material suppliers, the occurrence of difficulties outside of our control could negatively impact our business. 9 The complexity of our Product may lead to errors, defects, and bugs, which could subject us to significant costs or damages and adversely affect market acceptance of our Product. 10 If we do not effectively implement measures to sell our product, we may never achieve revenues and you will lose your entire investment. 10 If we are unable to successfully manage growth, our operations could be adversely affected. 11 Because we intend to offer our Product in China and other countries throughout Asia, we are subject to risks associated with international operations. 11 RISKS ASSOCIATED WITH MANAGEMENT AND CONTROL PERSONS 11 Because our management is inexperienced in operating a natural-powered boiler business, our business plan may fail. 11 Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 12 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 12 Because our officer and director, Geraldine Gugol, and our CTO and director, Leilane E. Macatangay, own an aggregate of 55.8% of our outstanding common stock, investors may find that corporate decisions influenced by Geraldine Gugol and Leilane E. Macatangay are inconsistent with the best interests of other stockholders. 12 Because our officer and director, Geraldine Gugol, and our CTO and director, Leilane E. Macatangay, own an aggregate of 55.8% of our outstanding common stock, the market price of our shares would most likely decline if they were to sell a substantial number of shares all at once or in large blocks. 13 RISKS RELATED TO LEGAL UNCERTAINTY 13 If our products are found to cause injury, have defects, or fail to meet industry standards, we will incur substantial litigation, judgment, product liability, and product recall costs, which will increase our losses and negatively affect our brand name reputation and product sales. 13 4 Table of Contents Even though we are not manufacturing the products ourselves, if any of the products we sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. 13 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 13 RISKS RELATED TO OUR SECURITIES 14 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 14 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 14 If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in a decrease in the value of our common stock and delay or prevent a change in control of us. 14 If our common stock is quoted on the over-the-counter bulletin board or traded and a public market for our common stock develops, short selling could increase the volatility of our stock price. 15 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 15 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 15 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 16 FORWARD-LOOKING STATEMENTS 16 USE OF PROCEEDS 16 DETERMINATION OF OFFERING PRICE 16 DILUTION 16 SELLING SHAREHOLDERS 16 PLAN OF DISTRIBUTION 20 LEGAL PROCEEDINGS 21 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 23 DESCRIPTION OF SECURITIES 23 INTERESTS OF NAMED EXPERTS AND COUNSEL 26 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 26 ORGANIZATION WITHIN THE LAST FIVE YEARS 26 DESCRIPTION OF BUSINESS 27 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 37 EXECUTIVE COMPENSATION 40 FINANCIAL STATEMENTS 43 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 44 AVAILABLE INFORMATION 44 5 Table of Contents Summary We were incorporated as Axius Inc. (“Axius”) in the State of Nevada on September 18, 2007. We are engaged in the business of developing, manufacturing, and selling wind and solar powered boilers (the “Product”) specifically for use as heating systems in China and other Asian countries. We are a development stage company and have not generated significant sales to date. As of January 31, 2010, we had $0 in current assets and current liabilities in the amount of $18,000. Accordingly, our working capital deficit as of January 31, 2010 was $18,000. Since our inception through January 31, 2010, we have incurred a net loss of $61,000. Our current working capital is not sufficient to enable us to implement our business plan as set forth in this prospectus. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing. Our principal offices are located at 128 Seagull Ave., Baybreeze Exec Village Taguig City, Philippines. Our phone number is 63-922-848-0789. Our fiscal year end is October 31. The Offering Securities Being Offered Up to 950,000 shares of our common stock, which includes all issued and outstanding shares with the exception of those held by our officer and director, Geraldine Gugol, and our Chief Technology Officer (“CTO”) and director, Leilane E. Macatangay. Offering Price The offering price of the common stock is $0.02 per share. We are quoted on the OTCBB under the symbol “AXIU” but do not currently have an active trading market.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 2,150,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our officer and director, Geraldine Gugol, and our CTO and director, Leilane E. Macatangay, own an aggregate of 55.8% of the common shares of our company and therefore have substantial control. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Offering Period The shares are being offered for a period up to April 30, 2008, unless extended by us for an additional 90 days. Summary Financial Information Balance Sheet Data As of January 31, 2010 (Unaudited) As of October 31, 2009 (Audited) Cash $
